         Case 1:19-cv-08019-KPF Document 13 Filed 09/10/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------- x

MEF I, LP,                                            :

                              Plaintiff,              :   19 Civ. 8019 (KPF)

               - against -                            :   NOTICE OF APPEARANCE

SHIFTPIXY, INC.,                                      :

                              Defendant.              :

------------------------------------- x


               PLEASE TAKE NOTICE that Martin E. Karlinsky, Esq., of Karlinsky LLC, a

member of the bar of this Court, hereby appears as counsel for defendant ShiftPixy, Inc. in the

above-captioned action, and hereby demands that all papers in the action be served henceforth

upon the undersigned at the address given for that purpose below, or alternatively filed and

served via the Court’s ECF system.

Dated: Cornwall-on-Hudson, New York
       September 10, 2019

                                             KARLINSKY LLC

                                             By: /s/ Martin E. Karlinsky
                                                     Martin E. Karlinsky, Esq.
                                                     Bonnie H. Walker, Esq.
                                             103 Mountain Road
                                             Cornwall-on-Hudson, New York 12520
                                             (646) 437-1430
                                             martin.karlinsky@karlinskyllc.com
                                             bonnie.walker@karlinskyllc.com
                                             Attorneys for Defendant ShiftPixy, Inc.


TO:    OFFICE OF THE CLERK,
       United States District Court for the
         Southern District of New York (via ECF System)
  Case 1:19-cv-08019-KPF Document 13 Filed 09/10/19 Page 2 of 2




Paul Andrew Rachmuth (via ECF System)
265 Sunrise Highway, Suite 62
Rockville Centre, NY 00000
516-330-0170
Fax: 516-543-0516
Email: paul@paresq.com
Attorney for Plaintiff MEF I, LP




                                   2
